Citation Nr: 0532873	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  93-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for enuresis.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 



INTRODUCTION

The veteran had certified active military service from 
February 1945 to July 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
enuresis.

The veteran appealed, and in November 1995, the Board 
remanded the claim for additional development.  In February 
1997, the Board denied the claim.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "CAVC").  In May 1999, the CAVC 
affirmed the Board's decision.  The veteran appealed to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), and in August 2000, the Federal Circuit remanded 
the case to the CAVC.  In June 2001, the Court issued an 
Order withdrawing its May 1999 decision, vacating the Board's 
February 1997 decision, and remanded the claim to the Board. 

In February 2002, the Board ordered additional development of 
the claim to be conducted by its Evidence Development Unit 
pursuant to authority provided by 38 C.F.R. § 19.9.  On May 
1, 2003, the Federal Circuit invalidated portions of 
38 C.F.R. § 19.9(a)(2) that authorized the Board to review 
newly obtained evidence absent initial review by the RO.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d. 1339 (Fed. Cir. 2003).  In July 2003, the Board 
remanded the claim to the RO pursuant to the DAV decision.  
The Board remanded the case to the RO again in March 2004 for 
additional development. 

The case was before the Board again in February 2005 at which 
time the claim was denied.  The veteran appealed this 
decision to the CAVC.  In July 2005, the parties filed a 
Joint Motion for Remand requesting consideration of 
additional issues.  On August 2, 2005, the CAVC vacated the 
Board's February 2005 decision and remanded the case to the 
Board for action consistent with the terms of the Joint 
Motion for Remand.

REMAND

The veteran initiated this claim arguing that his enuresis 
pre-existed his service and was aggravated therein.  See 
veteran's statement (VA Form 21-4138) received in December 
1992.  His entrance examination report contained an entry 
"enuresis history" with subsequent records reporting that the 
veteran had enuresis prior to service.  The parties have 
concluded that the medical information contained in the 
examination report is insufficient to constitute a 
"notation" of disability so that the presumption of 
soundness must apply.  See 38 U.S.C.A. § 1111 (West 2002).  
See also Crowe v. Brown, 7 Vet. App. 238 (1994).  The parties 
have also concluded that medical opinion is necessary to 
decide the case.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Advise the veteran and his representative as 
follows:
      (a) the applicability of VAOGCPREC 3-2003 
(July 15, 2003) to his claim wherein the 
provisions of 38 C.F.R. § 3.304(b) were held 
invalid, and that the language of 38 U.S.C.A. 
§ 1111 dictates that VA holds the burden of 
proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-
existed service and (2) that such disease or 
injury was not aggravated by service; 
      (b) to identify all relevant providers of 
treatment for his claimed genitourinary disorder, 
to include notice that VA would require an 
authorization to attempt to obtain records from 
Dr. J.H. Woolf whose records VA has been unable 
to obtain; and 
      (c) to submit any evidence and/or 
information in his possession that may be 
relevant to his claim.  

2.  Upon completion of the above, provide the 
veteran genitourinary examination for the purpose 
of determining the nature and etiology of all 
current genitourinary conditions.  The examiner 
should review the contents of the entire claims 
folder, and obtain relevant history from the 
veteran.  Following the examination, the examiner 
should express opinion on the following 
questions: 
      (a) What is the diagnosis, or diagnoses, of 
all current genitourinary conditions, to include 
whether the veteran currently manifests enuresis?
      (b) If enuresis exists, opine as to whether 
it is clear and unmistakable that such disorder, 
that pre-existed service, did not undergo a 
permanent increase in severity during active 
service?
      (c) For any other identified genitourinary 
condition(s), opine as to whether it is at least 
as likely as not (probability of 50%) that any 
current disability is causally related to the 
enuresis manifested and treated in service?

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a copy 
of this remand should be made available to the 
examiner

3.  Thereafter, readjudicate the claim of 
entitlement to service connection for enuresis.  
In so doing, the claim should be reviewed under 
the legal standard set forth by VAOGCPREC 3-2003 
and a determination should be made as to whether 
any currently manifested genitourinary disability 
was incurred in or aggravated by active service.  
If any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to conduct additional development of the claim and to ensure 
due process of law.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


